Exhibit 10.5

GRSNETWORK, INC. AND eLONG
MARKETING and DISTRIBUTION AGREEMENT

03/02/04

1.                 SERVICES

A.             GRS Network, Inc., a California corpOration (“GRS”), with its
principal place of business at 2320 Marinship Way #200, Sausalito, California
94965, USA, (“Agreement”) and eLong, a Beijing, China corporation desire to.
enter into a Marketing and Distribution Agreement for the purpose of
distributing eLong’s hotel room inventory via GRS’s subscriber network in North
America;

B.               Pursuant to the terms and oonditions of this Agreement, eLong
or its designate affiliate will provide to GAS the Services specified on the
attached Services Designator, which shall include a license to use any Software
provided hereunder. eLong owns or properly licenses each of the eLong Services
and is authorized to distribute the Services to GRS.

C.               eLong will provide GRS access to the Services via the public
Internet. GRS shall have sole responsibility for any interface between the
GRSNetwork software application and the Services.

D.              End Users will be allowed to access the Services only via their
use of GRSNetwork software applications.

2.                 DEFINITIONS

A.             “Booking” means an active booking or a ticketed passive booking
for the services of an air, car, hotel, cruise or tour vendor that participates
in the Services, less cancellations thereof, which (i) is made by GRS or a End
User directly via the Services or GRSNetwork; (ii) results in a fee payable
directly or indirectly by the vendor to eLong; and (iii) is not speculative,
fictitious, or made solely for the purpose of achieving productivity-based
booking objectives.

B.               “Documentation” means all manuals, operating procedures,
instructions, guidelines, and other materials provided by eLong to GRS,
including electronic formats.

C.               “GRSNetwork” means the Internet-based “front-end” software
applications developed and maintained by GRS that integrate CRS Services and
allow End Users to access the data and information contained within the Services
in order to make travel-related bookings.

D.              “End User” means a travel agency or an individual consumer that
has entered into an End-User License Agreement with GRS to utilize GRSNetwork or
that is a user of an Internet website that is linked to GRSNetwork for the
purpose of accessing travel reservation services.

E.                “Network” means a system of computer hardware, software
utilizing the Internet, used to distribute its Services by routing messages and
data between the Nodes and the eLong DataCenter.

F.                “Subscriber” means any travel agent or other person that has
entered into a subscriber agreement with GRS to gain access to the Services.

G.               “Transaction” means one or more messages accessing the Services
that is transmitted by GRS or by an End User via GRSNetwork.

H.              “Interface software” means any forms, message formats, and
applications which perform transactions between eLong and GRS.

I.                   “eLong Services” mean messages, forms, software and
procedures by which availability inquiries and bookings on eLong’s inventory may
be made (by eLong).

1


--------------------------------------------------------------------------------




3.                 Transaction Flow

A.             When a sale is made, GRS will automatically notify eLong after
validating the credit card. eLong will be responsible for returning a
transaction number to confirm the hotel rooms. The normal “confirmation time” of
a hotel should be in the eLong database and will not exceed 72 hours.

B.               When the transaction number is sent by eLong and received by
GRS, the sale can be completed and the credit card transaction will take place.
It will be performed by GRS. The sale is non-refundable. The sale is made to
eLong which will be paid the net hotel price by the credit card clearing bank.
Any “Service Fees” added to the booking will be remitted directly from the
clearing bank to GRS.

C.               GRS will create a Passenger Record including the eLong
reservation information, which will be used by the travel agent and eLong at the
completion of this transaction. GRS may upload this Record to other subscriber
systems.

(The diagram in Appendix A shows the transaction flow.)

4.                 TERM

This Agreement will commence on March 3, 2004 (“Contract Effective Date”) and
will expire March 2, 2007; GRS and eLong agree to renew this Agreement for an
additional 36-month period at terms mutually agreed to.

5.                 USE OF SERVICES

A.             GRS has no ownership, right, or title in or to any eLong
Services, and may not remove identifying marks from the eLong Services or
subject same to any lien or encumbrance. GRS will utilize the eLong Services
strictly in accordance with the Documentation.

B.               End Users may access the Services only through their use of
GRSNetwork and are prohibited from accessing the eLong Services directly. All
End Users are solely the customers of GRS.

C.               eLong may enhance, modify, or replace (collectively, “Update”)
any of the eLong Services at any time. If GRS elects to use an Update, such use
will constitute its agreement to abide by the terms and conditions pertaining to
such use as established by eLong. GRS acknowledges that there may be instances
where GRS is required to use an Update; provided, however, in such event, eLong
agrees that there shall be no charge to GRS for its use of such Update.

D.              eLong is expressly prohibited from soliciting or selling any
eLong services to any GRS customer.

6.                 FINANCIAL MATTERS

A.             eLong will provide to GRS in each calendar month a “Hotel
Reservation Report” showing the aggregate number of Bookings made by End Users
during the preceding calendar month (“Total Bookings”). GRS will provide a
similar report showing Bookings as recorded by GRSNetwork.

B.               A credit card clearing bank, which is mutually acceptable to
both eLong and GRS, will clear all credit card transactions daily and
automatically credit the net hotel price to eLong and credit any added service
charges to GRS.

C.               Once eLong’s account is credited then eLong is responsible for
providing the applicable services, and in the event that such services are not
provided, eLong assumes full responsibility to the End User directly. Any
prepaid reservations canceled or not provided as contracted shall be repaid by
eLong directly to the End User, either by crediting the End User’s credit card
account within 48 hours or by wire transfer within 15 days of non-performance or
cancellation.

2


--------------------------------------------------------------------------------




7.                 THIRD PARTY PRODUCTS

eLong has no liability whatsoever with respect to any product that is not
provided by eLong (“Third Party Product”) and is used by GRS in conjunction with
the eLong Services, including GRSNetwork. GRS shall indemnify and hold harmless
eLong for all liabilities, costs, and expenses resulting from or related to GRS’
use of a Third Party Product.

8.                 WARRANTIES

A.             eLong represents and warrants that: (i) it is the owner or
authorized licensee of the Services; (ii) it has the right to provide the
Services to GRS; and (iii) it shall use commercially reasonable efforts to
maintain the availability of the Services.

B.               This warranty shall be null and void if GRS (i) fails to use
the Services in accordance with the documentation and this Agreement; (ii) fails
to use required Updates; or (iii) makes any unauthorized change to the Services.
Furthermore, eLong shall have no liability to GRS whatsoever if GRS’s use of a
Third Party Product proximately causes the failure of performance under
Article 10.A.

C.               eLong (i) MAKES NO OTHER WARRANTY WITH RESPECT TO THE SERVICES
OR ANY PRODUCTS OR SERVICES PROVIDED BY ELONG; (ii) MAKES NO WARRANTY WHATSOEVER
WITH RESPECT TO THIRD PARTY PRODUCTS; AND (iii) EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

D.              Subject to Article 8.B, in the event of a claim by a third party
GRS due solely to an alleged breach of a warranty set forth in Article 8.A(i) or
8.A(ii), eLong will defend GRS and hold GRS harmless against such claim;
provided that (i) GRS notifies eLong of such claim within 30 days after it
becomes aware of the claim; (ii) eLong controls the defense and any settlement
of such claim; and (iii) GRS cooperates in eLong’s defense of the claim.
Furthermore, if eLong is found to be in breach of a warranty set forth in
Article 8.A, eLong shall, at its option and expense, modify or replace the
component of the Services causing the breach or, in the case of a breach of
Article 8.A(i) or 8.A(ii), may instead obtain for GRS the right to continue to
use such component of the Services.

E.                The remedies available under this Article 8 are exclusive of
any other remedy provided for in this Agreement or any other remedy, now or
hereafter existing at law, in equity, by statute or otherwise for breach of
Article 8.A.

F.                GRS represents and warrants that no written or oral
representation or warranty made or information furnished by GRS to eLong
contains any untrue statement of material fact.

9.                 LIMITATION OF LIABILITY

Except for the specific remedies provided for in Articles 8 and 11 of this
Agreement, eLong shall not be liable to GRS under contract law or in tort for
(and GRS hereby waives and releases eLong, its officers, directors, employees,
agents, successors and assigns from) all obligations, liabilities, rights,
claims, damages and remedies of GRS, arising by law or otherwise, due to any
defects, errors, malfunctions, performance, failure to perform, use of the
Services (or any part thereof), interruptions of Services, or acts of eLong’s
agents or subcontractors. Further, without limiting the generality of the
foregoing, eLong shall not in any case be liable for lost business, lost
revenue, lost profits, lost data, lost savings or any economic loss or damage of
any kind or nature, including any other direct, indirect, incidental, special or
consequential damages.

3


--------------------------------------------------------------------------------




10.          TERMINATION FOR CAUSE

A.             If either party (the “Defaulting Party”) fails to perform or
observe any of its material obligations hereunder, and such failure continues
for a period of 30 business days after written notice (except in any
circumstance where a cure is impossible in which case there shall be no cure
period) from the other party (the “Insecure Party”), then the Insecure Party may
immediately terminate this Agreement. If eLong is the Defaulting Party
hereunder, then, without prejudice to any other rights or remedies of GRS,
including the right to recover liquidated damages, all or any of the rights of
eLong under this Agreement may, at the option of GRS, be terminated, reduced or
restricted.

B.               Notwithstanding anything to the contrary in this Agreement,
provisions that by their nature and intent should survive expiration or
termination, including, but not limited to, those related to confidentiality,
liquidated damages, Software license restrictions, and risk of loss, shall so
survive.

11.          INDEMNIFICATION

A.             Each party (“Indemnitor”) shall Indemnify and hold harmless the
other party, its owners, officers, directors, employees, agents, successors and
assigns (each an “Indemnitee”), against and from third party liabilities,
including reasonable attorneys’ fees, costs and expenses incident thereto, which
may be incurred by an Indemnitee solely by reason of any injuries or deaths of
persons, or the loss of, damage to, or destruction of property, including loss
of use thereof, arising out of or in connection with any act, failure to act,
error or omission of the Indemnitor, its officers, directors, employees, agents
or subcontractors in the performance or failure of performance of its
obligations under this Agreement.

B.               GAS and eLong shall indemnify and hold harmless the other
party, its owners, officers, directors, employees, agents, successors and
assigns, against and from any and all third party liabilities, including
reasonable attorneys’ fees, costs and expenses incident thereto, which may be
incurred solely as a result of the other party’s use of the Services, including,
without limitation, fraudulent bookings, unintended errors, or incorrect
information.

12.          DAMAGES

If one party fails to perform or observe its obligations pursuant to the
provisions of Article 7 or 13 hereof, then the other party shall be liable to
the non-performing party for all legal damages and equitable relief available
under the law, including, without limitation, injunctive relief, monetary
damages, attorneys’ fees and all costs incurred in enforcing such provisions.
Further, nothing contained in this Article 12 shall be deemed to limit the
indemnification obligations specified elsewhere in this Agreement.

13.          CONFIDENTIALITY

Neither party shall disclose the trade secrets and proprietary and confidential
information of the other party, including, but not limited to, the provisions of
this Agreement; provided, however, either party may share the terms of this
Agreement with its accountant and attorney strictly on a need-to-know basis.
Neither party shall use the name, logo or product names of the other in
brochures, proposals, contracts or other publicly disseminated materials without
first securing the other party’s written approval.

14.          GOVERNING LAW: JURISDICTION

This Agreement and any disputes arising under or in connection with this
Agreement shall be governed by the internal laws of the State of California,
without regard to its conflicts of laws principles. All actions brought by eLong
to enforce, arising out of or relating to this Agreement shall be brought and
tried in federal or state courts located within the County of Marin, State of
California,

4


--------------------------------------------------------------------------------




and the parties hereby consent to submit to the personal jurisdiction of such
courts and to venue therein.

15.          SALE AND ASSIGNMENT

Neither party shall not assign or transfer this Agreement, or any part thereof,
without the prior written consent of the other party, which consent shall not be
unreasonably withheld.

16.          GENERAL

A.             Neither party shall be deemed to be in default or liable for any
delays if and to the extent that performance is delayed or prevented by an event
of force majeure.

B.               The failure of either party to exercise or its waiver or
forbearance of any right or privilege under this Agreement shall not be
construed as a subsequent waiver or forbearance of any such term or condition by
such party.

C.               Any notice permitted or required to be given hereunder shall be
sent by first class mail, postage prepaid, or by any more expedient written
means to the address of GRS as specified above; notices to eLong shall be sent
to: eLong,                                , Beijing, China.

D.              If any provision of this Agreement is held invalid or otherwise
unenforceable, the enforceability of the remaining provisions will not be
impaired thereby.

E.                In the event of an action to enforce this Agreement or to seek
remedies for a breach of this agreement, the prevailing party shall be entitled
to receive from the other party reimbursement of its reasonable attorneys’ fees,
expenses and court costs.

17.          ENTIRE AGREEMENT

This Agreement, together with any attachments now or hereafter made, each of
which is, without further affirmation, added to and made a part hereof,
constitutes the entire agreement and understanding of the parties on the subject
matter hereof and, as of the Contract Effective Date, supercedes all prior
written and oral agreements between the parties, excluding amounts due eLong
which may have accrued under the Original Agreement. This Agreement may be
modified only by written agreement of the parties. In the event that the
provisions of an attachment conflict with any terms herein, then the provisions
of the attachment shall control.

By signing below, the parties acknowledge their acceptance of the terms and
conditions of this Agreement and its attachments.

GRS Network, Inc.

 

eLong

 

2320 Marinship Way, Suite 200

 

 

 

Sausalito, CA 9465

 

Beijing, China

 

 

 

 

 

Signature:

/s/ Gregory Lykiardopoulos

 

Signature:

/s/ Fuya Zheng

 

Printed Name: Gregory Lykiardopoulos

 

Printed Name: Fuya Zheng

Title: Chairman and CEO

 

Title: VP of [ILLEGIBLE] Products, eLong

 

5


--------------------------------------------------------------------------------




Appendix A

TRANSACTION FLOW

[g149841kii001.gif]

6


--------------------------------------------------------------------------------